DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the value of UM" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of furthering prosecution, the examiner has interpreted the limitation above as "aM". Claim 5 is rejected for being dependent upon claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benedetti et al. (US 20140049767 A1, previously cited by applicant in IDS), hereinafter referred to as Benedetti.

Regarding claim 1, Benedetti discloses a method for a time-of-flight camera (Title, methods and systems for geometric phase unwrapping in time of flight systems), comprising: 
illuminating a scene with modulation light (para. 0045, “TOF system 10' in FIG. 3 is similar to the TOF system 10 depicted in FIG. 1A”,para. 00004, “TOF system 10 determines distance d to target object 20 by emitting active optical energy from optical source 30”, optical source 30 is illuminating the scene) having two or more frequencies (para. 0064, “embodiments of the present application extend the above-described two frequency method to use of three modulation frequencies, f.sub.1 (f.sub.1=.alpha.m.sub.1), f.sub.2 (f.sub.2=.alpha.m.sub.2), and f.sub.3 (f.sub.3=.alpha.m.sub.3)”) that do not have a common integer denominator (para. 0064, “m.sub.1, m.sub.2 and m.sub.3 are co-prime to each other and are preferably small integers. If there is a common denominator between the various modulation frequencies f.sub.i, that term would be extracted and multiplied by the coefficient .alpha”); 
at a sensor array (Fig. 3, sensor array 40), receiving the modulation light reflected off objects within the scene (Fig. 3, the sensor array 40 receives the light reflected off object 20); and 
determining unwrapped phases (para. 0012, “The applied geometric analysis results in optimal selection of m.sub.1, m.sub.2, and m.sub.3 to unwrap and disambiguate phase for the TOF system”, para. 0040, “unwrapped phases ɸ1=ɸ1+n12π., ɸ2= ɸ2+ n22π., and ɸ3=ɸ3+n32π)) for each of the two or more frequencies (para. 0064, “embodiments of the present application extend the above-described two frequency method to use of three modulation frequencies, f.sub.1 (f.sub.1=.alpha.m.sub.1), f.sub.2 (f.sub.2=.alpha.m.sub.2), and f.sub.3 (f.sub.3=.alpha.m.sub.3)”) of modulation light (Fig. 3, modulation light from optical source 30).  

Regarding claim 2, Benedetti discloses the method of claim 1 (Title, methods and systems for geometric phase unwrapping in time of flight systems), wherein determining unwrapped phases (para. 0012, “The applied geometric analysis results in optimal selection of m.sub.1, m.sub.2, and m.sub.3 to unwrap and disambiguate phase for the TOF system”) for each of the two or more frequencies (para. 0064, “embodiments of the present application extend the above-described two frequency method to use of three modulation frequencies, f.sub.1 (f.sub.1=.alpha.m.sub.1), f.sub.2 (f.sub.2=.alpha.m.sub.2), and f.sub.3 (f.sub.3=.alpha.m.sub.3)”) of modulation light (Fig. 3, modulation light from optical source 30)includes: 
processing the received modulation light (Fig. 3, modulation light from optical source 30) to determine wrapped phase vectors (para. 0009, “A total of m.sub.1+m.sub.2+m.sub.3-2 wrapping segments lie within this cube parallel to the three-dimensional vector” and “Indicator segments are identified and a rotation matrix is computed, and the rotation is applied to the wrapped phases”) for each frequency of modulation light (para. 0064, “embodiments of the present application extend the above-described two frequency method to use of three modulation frequencies, f.sub.1 (f.sub.1=.alpha.m.sub.1), f.sub.2 (f.sub.2=.alpha.m.sub.2), and f.sub.3 (f.sub.3=.alpha.m.sub.3)”); 
converting the wrapped phase vectors (para. 0009, “A total of m.sub.1+m.sub.2+m.sub.3-2 wrapping segments lie within this cube parallel to the three-dimensional vector” and “Indicator segments are identified and a rotation matrix is computed, and the rotation is applied to the wrapped phases”) to phase scalars in a complex domain (para. 0009, “Noise-corrupted phase measurements (.phi..sub.1, .phi..sub.2, .phi..sub.3) can be projected onto the plane orthogonal to v, which brings the .phi..sub.3 coordinate axis parallel to v. So doing reduces a three-dimensional analysis to a two-dimensional analysis, advantageously reducing computational time and overhead. So doing identifies indicator points and corresponding aliasing intervals. In some embodiments an optimized rotation matrix preferably is computed and applied to the indicator segments before identifying the indicator points and corresponding aliasing intervals”, para. 0046, “wrapped phase ɸw as: ɸ= ɸw +2πn(d) (3) ); and 
determining unwrapped phases in the complex domain based on the phase scalars (para. 0046, “The relation between wrapped and unwrapped phase can be made explicit by the wrapping operator: ɸw =W[ɸ] (4), para. 0010-0011, “unwrapping interval associated with each indicator point is used to unwrap the phase measurements, which measurements preferably are averaged, which averaging also reduces noise magnitude in the phase data. The applied geometric analysis results in optimal selection of m.sub.1, m.sub.2, and m.sub.3 to unwrap and disambiguate phase for the TOF system., para. 0040, “unwrapped phases ɸ1=ɸ1+n12π., ɸ2= ɸ2+ n22π., and ɸ3=ɸ3+n32π”). 
 
Regarding claim 3, Benedetti discloses the method of claim 2 (Title, methods and systems for geometric phase unwrapping in time of flight systems), wherein the phase scalars (para. 0046, “wrapped phase phi..sub.w as: .phi.=.phi..sub.w+2.pi.n(d) (3)”)  are expressed with a single unknown integer M (para. 0046, “wrapped phase ɸw as: ɸ= ɸw +2πn(d)”) , wherein M (para. 0046, “wrapped phase ɸw as: ɸ= ɸw +2πn(d)”) is a wrapped period number of a 2π module (para. 0046, the wrapped phase has a wrapped period of 2π as seen in equation 3) for a given frequency of modulation light (para. 0064, “embodiments of the present application extend the above-described two frequency method to use of three modulation frequencies, f.sub.1 (f.sub.1=.alpha.m.sub.1), f.sub.2 (f.sub.2=.alpha.m.sub.2), and f.sub.3 (f.sub.3=.alpha.m.sub.3)”).  

Regarding claim 4, Benedetti discloses the method of claim 3 (Title, methods and systems for geometric phase unwrapping in time of flight systems), further comprising:  Page 2 of 8Preliminary Amendment Application No. 16/528,472 
Docket No. 406976-US-NPdetermining a value for Mmax for the wrapped phase vectors (para.0046, “The phase .phi. measured by the TOF sensor array 40 is said to be wrapped to the interval [0,2.pi.[ and the largest disambiguated range distance d.sub.max may be termed the wrapping distance. It is useful to write the relation between phase .phi. as defined in equation (1) and wrapped phase .phi..sub.w as: .phi.=.phi..sub.w+2.pi.n(d) (3)”) within a determined maximum unwrapping distance (para. 0002, “the maximum distance dmax that is known without ambiguity and without further processing is given by: dmax= c/2f ( 2 ))”; and 
determining a value for M based on a value that minimizes the value of UM  (para. 0049, “The unwrapped sequence .phi.[i] can be recovered by the wrapped phase samples .phi..sub.d[i] by integration” ), such that 0< M< Mmax (para.0046, “The phase .phi. measured by the TOF sensor array 40 is said to be wrapped to the interval [0,2.pi.[ and the largest disambiguated range distance d.sub.max may be termed the wrapping distance. It is useful to write the relation between phase .phi. as defined in equation (1) and wrapped phase .phi..sub.w as: .phi.=.phi..sub.w+2.pi.n(d) (3)”) , wherein   (para. 0049, equation 7 shows the unwrapping formula, as per the specification in para. 0050, UM is the unwrapping formula)
    PNG
    media_image1.png
    43
    660
    media_image1.png
    Greyscale
 and 
wherein Nk is a total phase shifting steps at each frequency (para. 0038, “FIG. 2D shows that one can compute the offset-corrected phase .phi..sub.offset, which will always start at zero phase at the beginning of each cycle of .phi..sub.DES. One can then use this offset-compensated phase to dealias phase .phi..sub.i over the multiple cycles of .phi..sub.DES”, offset is also used for unwrapping), ABm is an active brightness at each frequency fm  (para. 0004, “active optical energy S.sub.out=cos(.omega.t) from optical source 30”) and td,m is a wrapped time-of-flight at each frequency fm  (para. 0051, “The modulation frequency is dynamically changed during sensor array acquisition of an image frame, which is to say the sensor array exposure time to incoming optical energy S.sub.in is divided into N parts whose sum equals the exposure time T for the sensor pixel array”). 
 
Regarding claim 5, Benedetti discloses the method of claim 4 (Title, methods and systems for geometric phase unwrapping in time of flight systems), wherein unwrapped phases (para. 0012, “The applied geometric analysis results in optimal selection of m.sub.1, m.sub.2, and m.sub.3 to unwrap and disambiguate phase for the TOF system”, para. 0040, “unwrapped phases ɸ1=ɸ1+n12π., ɸ2= ɸ2+ n22π., and ɸ3=ɸ3+n32π) for a frequency of modulation light (para. 0064, “embodiments of the present application extend the above-described two frequency method to use of three modulation frequencies, f.sub.1 (f.sub.1=.alpha.m.sub.1), f.sub.2 (f.sub.2=.alpha.m.sub.2), and f.sub.3 (f.sub.3=.alpha.m.sub.3)”) are determined based on at least M (para. 0046, “The relation between wrapped and unwrapped phase can be made explicit by the wrapping operator: ɸw =W[ɸ] (4), para. 0010-0011, “unwrapping interval associated with each indicator point is used to unwrap the phase measurements, which measurements preferably are averaged, which averaging also reduces noise magnitude in the phase data. The applied geometric analysis results in optimal selection of m.sub.1, m.sub.2, and m.sub.3 to unwrap and disambiguate phase for the TOF system., para. 0040, “unwrapped phases ɸ1=ɸ1+n12π., ɸ2= ɸ2+ n22π., and ɸ3=ɸ3+n32π”).  

Regarding claim 6, Benedetti discloses the method of claim 2 (Title, methods and systems for geometric phase unwrapping in time of flight systems), wherein Gaussian noise (para. 0054, “identically distributed noise terms drawn from a zero-mean Gaussian distribution with variances .sigma..sub.1, .sigma..sub.2”) is filtered from the phase vectors using a numeric filter in the complex domain (para. 0084, “This is a more optimum case and the increased sphere radii represent reduced noise, or higher confidence in the phase data point”, para. 0102, “method step 330 advantageously reduces noise associated with the unwrapped phase information”)).  

Regarding claim 7, Benedetti discloses the method of claim 1 (Title, methods and systems for geometric phase unwrapping in time of flight systems), wherein a system robustness is weighted based on an active brightness of the received modulation light (para. 0065, “The larger the sphere size (see FIG. 7B, between each of the 7C), the more robust the algorithm can be points following rotation depends upon the relationship of m.sub.1, m.sub.2, m.sub.3 to each other, .  

Regarding claim 8, Benedetti discloses a time-of-flight camera (para. 0001, “time-of-flight (TOF) imaging systems that acquire depth images”), comprising: 
a modulated light emitter (Fig. 3, optical source 30) configured to illuminate a scene with modulation light (para. 0045, “TOF system 10' in FIG. 3 is similar to the TOF system 10 depicted in FIG. 1A”,para. 00004, “TOF system 10 determines distance d to target object 20 by emitting active optical energy from optical source 30”, optical source 30 is illuminating the scene) having two or more frequencies (para. 0064, “embodiments of the present application extend the above-described two frequency method to use of three modulation frequencies, f.sub.1 (f.sub.1=.alpha.m.sub.1), f.sub.2 (f.sub.2=.alpha.m.sub.2), and f.sub.3 (f.sub.3=.alpha.m.sub.3)”) that do not have a common integer denominator (para. 0064, “m.sub.1, m.sub.2 and m.sub.3 are co-prime to each other and are preferably small integers. If there is a common denominator between the various modulation frequencies f.sub.i, that term would be extracted and multiplied by the coefficient .alpha”); 
a sensor array (Fig. 3, sensor array 40) configured to receive the modulation light reflected off objects within the scene (Fig. 3, the sensor array 40 receives the light reflected off object 20);  Page 3 of 8Preliminary Amendment Application No. 16/528,472 
Docket No. 406976-US-NPa controller (Fig. 3, controller) configured to: 
process the received modulation light (Fig. 3, modulation light from optical source 30) to determine wrapped phase vectors (para. 0009, “A total of m.sub.1+m.sub.2+m.sub.3-2 wrapping segments lie within this cube parallel to the three-dimensional vector” and “Indicator segments are identified and a rotation matrix is computed, and the rotation is applied to the wrapped phases”) for each frequency of modulation light (para. 0064, “embodiments of the present application extend the above-described two frequency method to use of three modulation frequencies, f.sub.1 (f.sub.1=.alpha.m.sub.1), f.sub.2 (f.sub.2=.alpha.m.sub.2), and f.sub.3 (f.sub.3=.alpha.m.sub.3)”); and 
determine unwrapped phases (para. 0012, “The applied geometric analysis results in optimal selection of m.sub.1, m.sub.2, and m.sub.3 to unwrap and disambiguate phase for the TOF system”, para. 0040, “unwrapped phases ɸ1=ɸ1+n12π., ɸ2= ɸ2+ n22π., and ɸ3=ɸ3+n32π)) for each of the two or more frequencies (para. 0064, “embodiments of the present application extend the above-described two frequency method to use of three modulation frequencies, f.sub.1 (f.sub.1=.alpha.m.sub.1), f.sub.2 (f.sub.2=.alpha.m.sub.2), and f.sub.3 (f.sub.3=.alpha.m.sub.3)”) of modulation light (Fig. 3, modulation light from optical source 30).  

Regarding claim 9, Benedetti discloses the time-of-flight camera of claim 8 (para. 0001, “time-of-flight (TOF) imaging systems that acquire depth images”), wherein the controller (Fig. 3, controller) is further configured to: 
convert the wrapped phase vectors (para. 0009, “A total of m.sub.1+m.sub.2+m.sub.3-2 wrapping segments lie within this cube parallel to the three-dimensional vector” and “Indicator segments are identified and a rotation matrix is computed, and the rotation is applied to the wrapped phases”) to phase scalars in a complex domain (para. 0009, “Noise-corrupted phase measurements (.phi..sub.1, .phi..sub.2, .phi..sub.3) can be projected onto the plane orthogonal to v, which brings the .phi..sub.3 coordinate axis parallel to v. So doing reduces a three-dimensional analysis to a two-dimensional analysis, advantageously reducing computational time and overhead. So doing identifies indicator points and corresponding aliasing intervals. In some embodiments an optimized rotation matrix preferably is computed and applied to the indicator segments before identifying the indicator points and corresponding aliasing intervals”, para. 0046, “wrapped phase ɸw as: ɸ= ɸw +2πn(d) (3) ); and 
determine unwrapped phases in the complex domain based on the phase scalars (para. 0046, “The relation between wrapped and unwrapped phase can be made explicit by the wrapping operator: ɸw =W[ɸ] (4), para. 0010-0011, “unwrapping interval associated with each indicator point is used to unwrap the phase measurements, which measurements preferably are averaged, which averaging also reduces noise magnitude in the phase data. The applied geometric analysis results in optimal selection of m.sub.1, m.sub.2, and m.sub.3 to unwrap and disambiguate phase for the TOF system., para. 0040, “unwrapped phases ɸ1=ɸ1+n12π., ɸ2= ɸ2+ n22π., and ɸ3=ɸ3+n32π”).  

Regarding claim 10, Benedetti discloses the time-of-flight camera of claim 9 (para. 0001, “time-of-flight (TOF) imaging systems that acquire depth images”), wherein the phase scalars (para. 0046, “wrapped phase phi..sub.w as: .phi.=.phi..sub.w+2.pi.n(d) (3)”)  are expressed with a single unknown integer M (para. 0046, “wrapped phase ɸw as: ɸ= ɸw +2πn(d)”) , wherein M (para. 0046, “wrapped phase ɸw as: ɸ= ɸw +2πn(d)”) is a wrapped period number of a 2π module (para. 0046, the wrapped phase has a wrapped period of 2π as seen in equation 3) for a given frequency of modulation light (para. 0064, “embodiments of the present application extend the above-described two frequency method to use of three modulation frequencies, f.sub.1 (f.sub.1=.alpha.m.sub.1), f.sub.2 (f.sub.2=.alpha.m.sub.2), and f.sub.3 (f.sub.3=.alpha.m.sub.3)”).  

Regarding claim 11, Benedetti discloses the time-of-flight camera of claim 10 (para. 0001, “time-of-flight (TOF) imaging systems that acquire depth images”), wherein the controller (Fig. 3, controller)  is further configured to: 
Docket No. 406976-US-NPdetermine a value for Mmax for the wrapped phase vectors (para.0046, “The phase .phi. measured by the TOF sensor array 40 is said to be wrapped to the interval [0,2.pi.[ and the largest disambiguated range distance d.sub.max may be termed the wrapping distance. It is useful to write the relation between phase .phi. as defined in equation (1) and wrapped phase .phi..sub.w as: .phi.=.phi..sub.w+2.pi.n(d) (3)”) within a determined maximum unwrapping distance (para. 0002, “the maximum distance dmax that is known without ambiguity and without further processing is given by: dmax= c/2f ( 2 ))”; and 
determine a value for M based on a value that minimizes the value of UM(para. 0049, “The unwrapped sequence .phi.[i] can be recovered by the wrapped phase samples .phi..sub.d[i] by integration” ), such that 0< M< Mmax (para.0046, “The phase .phi. measured by the TOF sensor array 40 is said to be wrapped to the interval [0,2.pi.[ and the largest disambiguated range distance d.sub.max may be termed the wrapping distance. It is useful to write the relation between phase .phi. as defined in equation (1) and wrapped phase .phi..sub.w as: .phi.=.phi..sub.w+2.pi.n(d) (3)”) , wherein   (para. 0049, equation 7 shows the unwrapping formula, as per the specification in para. 0050, UM is the unwrapping formula), 
    PNG
    media_image1.png
    43
    660
    media_image1.png
    Greyscale
 and 
wherein Nk is a total phase shifting steps at each frequency (para. 0038, “FIG. 2D shows that one can compute the offset-corrected phase .phi..sub.offset, which will always start at zero phase at the beginning of each cycle of .phi..sub.DES. One can then use this offset-compensated phase to dealias phase .phi..sub.i over the multiple cycles of .phi..sub.DES”, offset is also used for unwrapping), ABm is an active brightness at each frequency fm  (para. 0004, “active optical energy S.sub.out=cos(.omega.t) from optical source 30”) and td,m is a wrapped time-of-flight at each frequency fm  (para. 0051, “The modulation frequency is dynamically changed during sensor array acquisition of an image frame, which is to say the sensor array exposure time to incoming optical energy S.sub.in is divided into N parts whose sum equals the exposure time T for the sensor pixel array”). 

Regarding claim 12, Benedetti discloses the time-of-flight camera of claim 11 (para. 0001, “time-of-flight (TOF) imaging systems that acquire depth images”), wherein unwrapped phases (para. 0012, “The applied geometric analysis results in optimal selection of m.sub.1, m.sub.2, and m.sub.3 to unwrap and disambiguate phase for the TOF system”, para. 0040, “unwrapped phases ɸ1=ɸ1+n12π., ɸ2= ɸ2+ n22π., and ɸ3=ɸ3+n32π) for a frequency of modulation light (para. 0064, “embodiments of the present application extend the above-described two frequency method to use of three modulation frequencies, f.sub.1 (f.sub.1=.alpha.m.sub.1), f.sub.2 (f.sub.2=.alpha.m.sub.2), and f.sub.3 (f.sub.3=.alpha.m.sub.3)”) are determined based on at least the value of M (para. 0046, “The relation between wrapped and unwrapped phase can be made explicit by the wrapping operator: ɸw =W[ɸ] (4), para. 0010-0011, “unwrapping interval associated with each indicator point is used to unwrap the phase measurements, which measurements preferably are averaged, which averaging also reduces noise magnitude in the phase data. The applied geometric analysis results in optimal selection of m.sub.1, m.sub.2, and m.sub.3 to unwrap and disambiguate phase for the TOF system., para. 0040, “unwrapped phases ɸ1=ɸ1+n12π., ɸ2= ɸ2+ n22π., and ɸ3=ɸ3+n32π”) that generates an extremum (para.0046, “The phase .phi. measured by the TOF sensor array 40 is said to be wrapped to the interval [0,2.pi.[ and the largest disambiguated range distance d.sub.max may be termed the wrapping distance. It is useful to write the relation between phase .phi. as defined in equation (1) and wrapped phase .phi..sub.w as: .phi.=.phi..sub.w+2.pi.n(d) (3)”) for the value of UM (para. 0049, equation 7 shows the unwrapping formula, as per the specification in para. 0050, UM is the unwrapping formula).  

Regarding claim 13, Benedetti discloses the time-of-flight camera of claim 9 (para. 0001, “time-of-flight (TOF) imaging systems that acquire depth images”), wherein the controller (Fig. 3, controller) is further configured to: 
filter Gaussian noise (para. 0054, “identically distributed noise terms drawn from a zero-mean Gaussian distribution with variances .sigma..sub.1, .sigma..sub.2”) is filtered from the phase vectors using a numeric filter in the complex domain (para. 0084, “This is a more optimum case and the increased sphere radii represent reduced noise, or higher confidence in the phase data point”, para. 0102, “method step 330 advantageously reduces noise associated with the unwrapped phase information”)).  

Regarding claim 14, Benedetti discloses the time-of-flight camera of claim 8 (para. 0001, “time-of-flight (TOF) imaging systems that acquire depth images”), wherein the controller (Fig. 3, controller) is further configured to: 
weight a system robustness based on an active brightness of the received modulation light (para. 0065, “The larger the sphere size (see FIG. 7B, between each of the 7C), the more robust the algorithm can be points following rotation depends upon the relationship of m.sub.1, m.sub.2, m.sub.3 to each other,).  

Regarding claim 15, Benedetti discloses a method for a time-of-flight camera (Title, methods and systems for geometric phase unwrapping in time of flight systems), comprising: 
illuminating a scene (para. 0045, “TOF system 10' in FIG. 3 is similar to the TOF system 10 depicted in FIG. 1A”,para. 00004, “TOF system 10 determines distance d to target object 20 by emitting active optical energy from optical source 30”, optical source 30 is illuminating the scene) with three or more frequencies of modulation light (para. 0064, “embodiments of the present application extend the above-described two frequency method to use of three modulation frequencies, f.sub.1 (f.sub.1=.alpha.m.sub.1), f.sub.2 (f.sub.2=.alpha.m.sub.2), and f.sub.3 (f.sub.3=.alpha.m.sub.3)”) ; 
at a sensor array(Fig. 3, sensor array 40), receiving the modulation light reflected off objects within the scene (Fig. 3, the sensor array 40 receives the light reflected off object 20); 
processing the received modulation light (Fig. 3, modulation light from optical source 30) to determine wrapped phase vectors (para. 0009, “A total of m.sub.1+m.sub.2+m.sub.3-2 wrapping segments lie within this cube parallel to the three-dimensional vector” and “Indicator segments are identified and a rotation matrix is computed, and the rotation is applied to the wrapped phases”) for each frequency of modulation light (para. 0064, “embodiments of the present application extend the above-described two frequency method to use of three modulation frequencies, f.sub.1 (f.sub.1=.alpha.m.sub.1), f.sub.2 (f.sub.2=.alpha.m.sub.2), and f.sub.3 (f.sub.3=.alpha.m.sub.3)”); 
converting the phase vectors (para. 0009, “A total of m.sub.1+m.sub.2+m.sub.3-2 wrapping segments lie within this cube parallel to the three-dimensional vector” and “Indicator segments are identified and a rotation matrix is computed, and the rotation is applied to the wrapped phases”) to phase scalars in a complex domain (para. 0009, “Noise-corrupted phase measurements (.phi..sub.1, .phi..sub.2, .phi..sub.3) can be projected onto the plane orthogonal to v, which brings the .phi..sub.3 coordinate axis parallel to v. So doing reduces a three-dimensional analysis to a two-dimensional analysis, advantageously reducing computational time and overhead. So doing identifies indicator points and corresponding aliasing intervals. In some embodiments an optimized rotation matrix preferably is computed and applied to the indicator segments before identifying the indicator points and corresponding aliasing intervals”, para. 0046, “wrapped phase ɸw as: ɸ= ɸw +2πn(d) (3) ); and 
determining unwrapped phase in the complex domain based on the phase scalars (para. 0046, “The relation between wrapped and unwrapped phase can be made explicit by the wrapping operator: ɸw =W[ɸ] (4), para. 0010-0011, “unwrapping interval associated with each indicator point is used to unwrap the phase measurements, which measurements preferably are averaged, which averaging also reduces noise magnitude in the phase data. The applied geometric analysis results in optimal selection of m.sub.1, m.sub.2, and m.sub.3 to unwrap and disambiguate phase for the TOF system., para. 0040, “unwrapped phases ɸ1=ɸ1+n12π., ɸ2= ɸ2+ n22π., and ɸ3=ɸ3+n32π”).  

Regarding claim 16, Benedetti discloses the method of claim 15 (Title, methods and systems for geometric phase unwrapping in time of flight systems), wherein the phase scalars (para. 0046, “wrapped phase phi..sub.w as: .phi.=.phi..sub.w+2.pi.n(d) (3)”)  are expressed with a single unknown integer M (para. 0046, “wrapped phase ɸw as: ɸ= ɸw +2πn(d)”) , wherein M (para. 0046, “wrapped phase ɸw as: ɸ= ɸw +2πn(d)”) is a wrapped period number of a 2π module (para. 0046, the wrapped phase has a wrapped period of 2π as seen in equation 3) for a given frequency of modulation light (para. 0064, “embodiments of the present application extend the above-described two frequency method to use of three modulation frequencies, f.sub.1 (f.sub.1=.alpha.m.sub.1), f.sub.2 (f.sub.2=.alpha.m.sub.2), and f.sub.3 (f.sub.3=.alpha.m.sub.3)”).  

Regarding claim 18, Benedetti discloses the method of claim 16 (Title, methods and systems for geometric phase unwrapping in time of flight systems), further comprising, m(para. 0049, “The unwrapped sequence .phi.[i] can be recovered by the wrapped phase samples .phi..sub.d[i] by integration” ), such that 0< M< Mmax (para.0046, “The phase .phi. measured by the TOF sensor array 40 is said to be wrapped to the interval [0,2.pi.[ and the largest disambiguated range distance d.sub.max may be termed the wrapping distance. It is useful to write the relation between phase .phi. as defined in equation (1) and wrapped phase .phi..sub.w as: .phi.=.phi..sub.w+2.pi.n(d) (3)”) , wherein   (para. 0049, equation 7 shows the unwrapping formula, as per the specification in para. 0050, UM is the unwrapping formula) 
    PNG
    media_image2.png
    67
    663
    media_image2.png
    Greyscale
  
Regarding claim 19, Benedetti discloses the method of claim 15 (Title, methods and systems for geometric phase unwrapping in time of flight systems), further comprising: 
during a first condition (para. 0051, “During the first part of the N parts, system 50' and/or module 100 set the modulation frequency of active optical source 30 to f.sub.1 and acquire the first phase image), illuminating the scene (para. 0045, “TOF system 10' in FIG. 3 is similar to the TOF system 10 depicted in FIG. 1A”,para. 00004, “TOF system 10 determines distance d to target object 20 by emitting active optical energy from optical source 30”, optical source 30 is illuminating the scene) with a first set of three or more frequencies of modulation light (para. 0064, “embodiments of the present application extend the above-described two frequency method to use of three modulation frequencies, f.sub.1 (f.sub.1=.alpha.m.sub.1), f.sub.2 (f.sub.2=.alpha.m.sub.2), and f.sub.3 (f.sub.3=.alpha.m.sub.3)”); and 
during a second condition, illuminating the scene (para. 0045, “TOF system 10' in FIG. 3 is similar to the TOF system 10 depicted in FIG. 1A”,para. 00004, “TOF system 10 determines distance d to target object 20 by emitting active optical energy from optical source 30”, optical source 30 is illuminating the scene) with a second set of three or more frequencies of modulation light  (para. 0064, “embodiments of the present application extend the above-described two frequency method to use of three modulation frequencies, f.sub.1 (f.sub.1=.alpha.m.sub.1), f.sub.2 (f.sub.2=.alpha.m.sub.2), and f.sub.3 (f.sub.3=.alpha.m.sub.3)”), wherein at least one frequency of the second set is different than any frequency in the first set (para. 0051, “During the second part, the active light modulation frequency is set to f.sub.2 and the second phase image is acquired”, the frequency is different from the first part).  

Regarding claim 20, Benedetti discloses the method of claim 15 (Title, methods and systems for geometric phase unwrapping in time of flight systems), wherein the three of more frequencies of modulation light (para. 0064, “embodiments of the present application extend the above-described two frequency method to use of three modulation frequencies, f.sub.1 (f.sub.1=.alpha.m.sub.1), f.sub.2 (f.sub.2=.alpha.m.sub.2), and f.sub.3 (f.sub.3=.alpha.m.sub.3)”) are selected based on an optimization process comprising: 
determining a first emitted frequency of modulation light (para. 0029, “there are m modulation frequencies f.sub.1, f.sub.2, . . . , f.sub.m (f.sub.1&gt;f.sub.2&gt; . . . , &gt;f.sub.m)”); 
determining a maximum unwrapping range for the scene (para. 0028, “It will be appreciated that a challenge in designing and operating a TOF system is to maintain a small ratio f.sub.E/f.sub.D while achieving a desired range d.sub.max associated with small f.sub.D and a precision of depth associated with a large f.sub.E”); 
sweeping one or more additional frequencies of the three or more frequencies of modulation light over the maximum unwrapping range (para. 0065, “If there is a common denominator between the various modulation frequencies f.sub.i, that term would be extracted and multiplied by the coefficient .alpha.. The coefficient .alpha. (units typically MHz) is related to the maximum unambiguous range d.sub.max. By way of example if .alpha.=15 MHz then d.sub.max=10 M”, the frequencies are multiplied by the coefficient alpha which is related to the maximum range); 
adjusting a noise level (para. 0065, table 2, when the ration showed in table 2 is increased, the noise is adjusted to decrease) for received modulation light to within a predetermined phase noise standard deviation (para. 0087, “Jitter is defined herein as the temporal standard deviation, and is a measurement of magnitude of noise on the phase input”); 
determining unwrapped phases (para. 0012, “The applied geometric analysis results in optimal selection of m.sub.1, m.sub.2, and m.sub.3 to unwrap and disambiguate phase for the TOF system”, para. 0040, “unwrapped phases ɸ1=ɸ1+n12π., ɸ2= ɸ2+ n22π., and ɸ3=ɸ3+n32π)) for each set of frequencies of modulation light (para. 0064, “embodiments of the present application extend the above-described two frequency method to use of three modulation frequencies, f.sub.1 (f.sub.1=.alpha.m.sub.1), f.sub.2 (f.sub.2=.alpha.m.sub.2), and f.sub.3 (f.sub.3=.alpha.m.sub.3)”); and 
indicating a frequency set having a highest unwrapping passing rate (para. 0091, “Given outputs from a dealiasing algorithm, embodiments of the present application compute a dealiasing error preferably based on deviation from the actual distance from the TOF system sensor array to an imaged object in the scene, also known as the ground truth. In a perfect TOF system the ground truth would be identical to the TOF system measured depth distance.”, the unwrapping is part of the whole algorithm where the error is calculated, if it is closest to the ground truth, then it is perfect or the highest passing rate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Benedetti in view of Whyte et al. (US 20220078342 A1, foreign application priority date is 12/21/2018), hereinafter referred to as Whyte.

Regarding claim 17, Benedetti discloses the method of claim 16 (Title, methods and systems for geometric phase unwrapping in time of flight systems) wherein converting the phase vectors t(para. 0009, “A total of m.sub.1+m.sub.2+m.sub.3-2 wrapping segments lie within this cube parallel to the three-dimensional vector” and “Indicator segments are identified and a rotation matrix is computed, and the rotation is applied to the wrapped phases”) to phase scalars in a complex domain (para. 0009, “Noise-corrupted phase measurements (.phi..sub.1, .phi..sub.2, .phi..sub.3) can be projected onto the plane orthogonal to v, which brings the .phi..sub.3 coordinate axis parallel to v. So doing reduces a three-dimensional analysis to a two-dimensional analysis, advantageously reducing computational time and overhead. So doing identifies indicator points and corresponding aliasing intervals. In some embodiments an optimized rotation matrix preferably is computed and applied to the indicator segments before identifying the indicator points and corresponding aliasing intervals”, para. 0046, “wrapped phase ɸw as: ɸ= ɸw +2πn(d) (3) ).

Benedetti does not explicitly disclose generating an unwrapping formulation constrained by complex values R(m) =                 
                    
                        ∑
                        
                            k
                            [
                            
                                
                                    V
                                
                                
                                    m
                                    ,
                                    k
                                
                            
                             
                            c
                            o
                            s
                             
                            (
                            
                                
                                    φ
                                
                                
                                    k
                                
                            
                            )
                            ]
                        
                    
                
             and I(m) =                 
                    
                        ∑
                        
                            k
                            [
                            
                                
                                    V
                                
                                
                                    m
                                    ,
                                    k
                                
                            
                             
                            s
                            i
                            n
                             
                            (
                            
                                
                                    φ
                                
                                
                                    k
                                
                            
                            )
                            ]
                        
                    
                
            , unitarily in the complex domain: 
    PNG
    media_image3.png
    66
    710
    media_image3.png
    Greyscale
  
	However, Whyte discloses generating an unwrapping formulation (para. 0016, “Phase unwrapping is a technique to extend the maximum range of ToF sensors. The maximum measurable distance is determined by the modulation frequency. The maximum distance can be extended by taking measurements at two or more modulation frequencies.” Benedetti also teaches an unwrapping formula/algorithm) constrained by complex values (para. 0009, “To recover the unknowns from the correlation function the measured samples h(τ.sub.n) are separated into their real and imaginary components.”) R(m) =                 
                    
                        ∑
                        
                            k
                            [
                            
                                
                                    V
                                
                                
                                    m
                                    ,
                                    k
                                
                            
                             
                            c
                            o
                            s
                             
                            (
                            
                                
                                    φ
                                
                                
                                    k
                                
                            
                            )
                            ]
                        
                    
                
             (para. 0009, equation Q) and I(m) =                 
                    
                        ∑
                        
                            k
                            [
                            
                                
                                    V
                                
                                
                                    m
                                    ,
                                    k
                                
                            
                             
                            s
                            i
                            n
                             
                            (
                            
                                
                                    φ
                                
                                
                                    k
                                
                            
                            )
                            ]
                        
                    
                
             (para. 0009, equation I), unitarily in the complex domain (para. 0117, “the transformation applies phase unwrapping to the two complex frames to extend the maximum measurable distance”, Benedetti teaches the unwrapping formula):

    PNG
    media_image3.png
    66
    710
    media_image3.png
    Greyscale

Benedetti and Whyte are both considered to be analogous to the claimed invention because they are in the same field of time-of-flight imaging system. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by Benedetti of generating an unwrapping formulation constrained by complex values R(m) =                 
                    
                        ∑
                        
                            k
                            [
                            
                                
                                    V
                                
                                
                                    m
                                    ,
                                    k
                                
                            
                             
                            c
                            o
                            s
                             
                            (
                            
                                
                                    φ
                                
                                
                                    k
                                
                            
                            )
                            ]
                        
                    
                
             and I(m) =                 
                    
                        ∑
                        
                            k
                            [
                            
                                
                                    V
                                
                                
                                    m
                                    ,
                                    k
                                
                            
                             
                            s
                            i
                            n
                             
                            (
                            
                                
                                    φ
                                
                                
                                    k
                                
                            
                            )
                            ]
                        
                    
                
             Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been for an accurate and robust depth measurement (Whyte, para. 0011).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENISE G ALFONSO/            Examiner, Art Unit 2663                                                                                                                                                                                            
/CLAIRE X WANG/            Supervisory Patent Examiner, Art Unit 2663